

[logo.jpg]
 
 
MEMORANDUM OF EMPLOYMENT
 
 
Effective:  August 1, 2013
 
 
NAME:
 JAN F. NIEMAN

 
 
The parties to this Memorandum of Employment (“Agreement”) are JAN F. NIEMAN and
Quaker Chemical Corporation, a Pennsylvania corporation (“Quaker” or the
“Company”).
 
You have been employed by Quaker or one of its affiliates since 1992, most
recently as the Vice President & Managing Director of Asia Pacific.  Effective
August 1, 2013 you are appointed Quaker’s Vice President, Global
Leader–Grease/Fluid Power/Mining and Quaker wishes to adjust your compensation
and enter into this Agreement containing certain covenants in connection with
this appointment.
 
NOW THEREFORE in consideration of the mutual promises and covenants herein
contained and intending to be legally bound hereby the parties hereto agree as
follows:
 
1.      Duties
 
Effective as of the date written above, Quaker agrees to employ you and you
agree to serve as Quaker’s Vice President, Global Leader Grease/Fluid
Power/Mining, located at our Conshohocken, PA facility.  You shall perform all
duties consistent with such position as well as any other duties that are
assigned to you from time to time by Quaker’s Chief Executive Officer.  You
agree that during the term of your employment with Quaker to devote your
knowledge, skill, and working time solely and exclusively to the business and
interests of Quaker and its subsidiaries. Any and all prior employment or other
agreements, with the exception of the June 27, 2007 Change of Control agreement,
are hereby terminated and have no further legal effect.
 
 
 

--------------------------------------------------------------------------------

 
 
2.      Compensation
 
Your base salary will be determined from time to time by the Compensation /
Management Development Committee Meeting of the Board of Directors, in
consultation with the Chief Executive Officer. In addition, you will be entitled
to participate, to the extent eligible, in any of Quaker’s annual and long term
incentive plans, retirement savings plan (401k plan), stock purchase plan, and
will be entitled to vacations, paid holidays, and medical, dental, and other
benefits as are made generally available by Quaker Chemical Corporation to its
full-time U.S. employees.  During your employment with Quaker, your salary will
not be reduced by Quaker without your prior written consent.
 
3.        Term of Employment.
 
Your employment with Quaker may be termin­ated on thirty (30) days' written
notice by either party, with or without cause or reason whatsoever.  Within
thirty (30) days after termination of your employment, you will be given an
accounting of all monies due you.
 
4.       Covenant Not to Disclose
 
You acknowledge that the identity of Quaker's (and any of Quaker's affiliates’)
customers, the requirements of such customers, pricing and payment terms quoted
and charged to such customers, the identity of Quaker's suppliers and terms of
supply (and the suppliers and related terms of supply of any of Quaker's
customers for which management services are being provided), information
concerning the method and conduct of Quaker's (and any affiliate’s) business
such as formulae, formulation information, application technology, manufacturing
information, marketing information, strategic and marketing plans, financial
information, financial statements (audited and unaudited), budgets, corporate
practices and procedures, research and development efforts, and laboratory test
methods and all of Quaker's (and its affiliates’) manuals, documents, notes,
letters, records, and computer programs are Quaker's trade secrets ("Trade
Secrets") and are Quaker’s (and/or any of its affiliates’, as the case may be)
sole and exclusive property.  You agree that at no time during or following your
employment with Quaker will you appropriate for your own use, divulge or pass
on, directly or through any other individual or entity or to any third party,
any Quaker Trade Secrets. Upon termination of your employment with Quaker and
prior to final payment of all monies due to you under Paragraph 2 or at any
other time upon Quaker's request, you agree to surrender immediately to Quaker
any and all materials in your possession or control which include or contain any
Quaker Trade Secrets.
 
 
Page 2 of 8

--------------------------------------------------------------------------------

 
 
5.       Covenant Not to Compete
 
In consideration of your employment with Quaker and the training you are to
receive from Quaker, you agree that during your employment with Quaker and for a
period of one (1) year thereafter, regardless of the reason for your
termination, you will not:
 
a.           directly or indirectly, together or separately or with any third
party, whether as an employee, individual proprietor, partner, stockholder,
officer, director, or investor, or in a joint venture or any other capacity
whatsoever, actively engage in business or assist anyone or any firm in business
as a manufacturer, seller, or distributor of chemical specialty products which
are the same, like, similar to, or which compete with Quaker (or any of its
affiliates’) products or services; and
 
            b.                      at the Chemical Management Services sites to
which you are, have, or will specifically ever be assigned in the future,
directly or indirectly, together or separately or with any third party, whether
as an employee, individual proprietor, partner, stockholder, officer, director,
or investor, or in a joint venture or any other capacity whatsoever, actively
engage in business or assist anyone or any firm in business as a provider of
chemical management services which are the same, like, similar to, or which
compete with Quaker (or any of its affiliates’) services; and
 
c.           recruit or solicit any Quaker employee or otherwise induce such
employee to leave Quaker’s employ, or to become an employee or otherwise be
associated with you or any firm, corporation, business, or other entity with
which you are or may become associated; and
 
d.           solicit or induce any of Quaker's suppliers of products and/or
services (or a supplier of products and/or services of a customer who is being
provided or solicited for the provision of chemical management services by
Quaker) to terminate or alter its contractual relationship with Quaker (and/or
any such customer).
 
The parties consider these restrictions reasonable, including the period of time
during which the restrictions are effective.  However, if any restriction or the
period of time specified should be found to be unreasonable in any court
proceeding, then such restriction shall be modified or the period of time shall
be shortened as is found to be reasonable so that the foregoing covenant not to
compete may be enforced.  You agree that in the event of a breach or threatened
breach by you of the provisions of the restrictive covenants contained in
Paragraph 4 or in this Paragraph 5, Quaker will suffer irreparable harm, and
monetary damages may not be an adequate remedy.  Therefore, if any breach
occurs, or is threatened, in addition to all other remedies available to Quaker,
at law or in equity, Quaker shall be entitled as a matter of right to specific
performance of the covenants contained herein by way of temporary or permanent
injunctive relief.  In the event of any breach of the restrictive covenant
contained in this Paragraph 5, the term of the restrictive covenant shall be
extended by a period of time equal to that period beginning on the date such
violation commenced and ending when the activities constituting such violation
cease.
 
 
Page 3 of 8

--------------------------------------------------------------------------------

 
 
6.        Contractual Restrictions
 
You represent and warrant to Quaker that: (a) there are no restrictions,
agreements, or understandings to which you are a party that would prevent or
make unlawful your employment with Quaker and (b) your employment by Quaker
shall not constitute a breach of any contract, agreement, or understanding, oral
or written, to which you are a party or by which you are bound.
 
7.       Inventions
 
All improvements, modifications, formulations, processes, discoveries or
inventions ("Inventions"), whether or not patentable, which were originated,
conceived or developed by you solely or jointly with others (a) during your
working hours or at Quaker’s expense or at Quaker's premises or at a customer’s
premises or (b) during your employment with Quaker and additionally for a period
of one year thereafter, and which relate to (i) Quaker’s business or (ii) any
research, products, processes, devices, or machines under actual or anticipated
development or investigation by Quaker at the earlier of (i) that time or (ii)
as the date of termination of employment, shall be Quaker’s sole property.  You
shall promptly disclose to Quaker all Inventions that you conceive or become
aware of at any time during your employment with Quaker and shall keep complete,
accurate, and authentic notes, data and records of all Inventions and of all
work done by you solely or jointly with others, in the manner directed by
Quaker. You hereby transfer and assign to Quaker all of your right, title, and
interest in and to any and all Inventions which may be conceived or developed by
you solely or jointly with others during your employment with Quaker.  You shall
assist Quaker in applying, obtaining, and enforcing any United States Letters
Patent and Foreign Letters Patent on any such Inventions and to take such other
actions as may be necessary or desirable to protect Quaker's interests
therein.  Upon request, you shall execute any and all applications, assignments,
or other documents that Quaker deems necessary and desirable for such
purposes.  You have attached hereto a list of unpatented inventions that you
have made or conceived prior to your employment with Quaker, and it is agreed
that those inventions shall be excluded from the terms of this Agreement.
 
8.  
Termination.

 
Quaker, in its sole discretion, may terminate your employment at any time and
for any reason, including Cause (as defined herein).  If you incur a Separation
from Service by action of Quaker for any reason other than Cause, death,
disability or normal retirement age, Quaker agrees to:
 
 
Page 4 of 8

--------------------------------------------------------------------------------

 
 
a.           Provide you with reasonable outplacement assistance, either by
providing the services in-kind, or by reimbursing reasonable expenses actually
incurred by you in connection with your Separation from Service.  The
outplacement services must be provided during the one-year period following your
Separation from Service.  If any expenses are to be reimbursed, you must request
the reimbursement within eighteen months of your Separation from Service and
reimbursement will be made within 30 days of your request.
 
b.           Pay you one year's severance in twenty-four semi-monthly
installments commencing on the Payment Date and continuing on Quaker's normal
semi-monthly payroll dates each month thereafter, each of which is equal to your
semi-monthly base salary at the time of your Separation from Service, provided
you sign a Release within 45 days of the later of the date you receive the
Release or your Separation from Service. Continuation of medical and dental
coverage’s will be consistent with current Quaker severance program in place at
the time of termination,
 
“Separation from Service” means your separation from service with Quaker and its
affiliates within the meaning of Treas. Reg. §1.409A-1(h) or any successor
thereto.
 
           “Cause” means your employment with Quaker has been terminated by
reason of (i) your willful and material breach of this Memorandum of Employment,
(ii) dishonesty, fraud, willful malfeasance, gross negligence, or other gross
misconduct, in each case relating to the performance of your duties hereunder
which is materially injurious to Quaker, or (iii) conviction of or plea of
guilty or nolo contendere to a felony.
 
“Payment Date” means (x) the 60th day after your Separation from Service or (y)
if you are a specified employee (as defined in Treas. Reg. §1.409A-1(i)) as of
the date of your Separation from Service, and the severance described in
subsection (b) is deferred compensation subject to section 409A of the Code, the
first business day of the seventh month following the month in which your
Separation from Service occurs.  If the Payment Date is described in clause (y),
the amount paid on the Payment Date shall include all monthly installments that
would have been paid earlier had clause (y) not been applicable, plus interest
at the Wall Street Journal Prime Rate published in the Wall Street Journal on
the date of your Separation from Service (or the previous business day if such
day is not a business day), for the period from the date payment would have been
made had clause (y) not been applicable through the date payment is made.
 
“Release” means a release (in a form satisfactory to Quaker) of any and all
claims against Quaker and all related parties with respect to all matters
arising out of your employment with Quaker, or the termination thereof (other
than for claims for any entitlements under the terms of this Memorandum of
Employment or any plans or programs of Quaker under which you have accrued a
benefit) that Quaker provides to you no later than ten days after your
Separation from Service.  If a release is not provided to you within this time
period, the severance shall be paid even if you do not sign a release.
 
 
Page 5 of 8

--------------------------------------------------------------------------------

 
 
9.           Miscellaneous
 
This Agreement constitutes the entire integrated agreement concerning the
subjects covered herein.  In case any provision of this Agreement shall be
invalid, illegal, or otherwise unenforceable, the validity, legality, and
enforceability of the remaining provisions shall not thereby be affected or
impaired.  You may not assign any of your rights or obligations under this
Agreement without Quaker’s prior written consent.  This Agreement shall be
governed by, and construed in accordance with, the laws of the Commonwealth of
Pennsylvania without regard to any conflict of laws.  This Agreement shall be
binding upon you, your heirs, executors, and administrators and shall inure to
the benefit of Quaker as well as its successors and assigns.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.
 
 
 
ATTEST:
 
QUAKER CHEMICAL CORPORATION
           
/s/ Ashley A. Miller                                                      
 
/s/ Michael F. Barry 
                 
WITNESS:
               
/s/ Robert T. Traub 
 
/s/ Jan F. Nieman                                                      
   
Jan F. Nieman

 
 

 
Page 6 of 8

--------------------------------------------------------------------------------

 

ADDENDUM 1
Base Salary:
Your salary will be payable on a semi-monthly basis at the rate of
$13,254.50, which is annualized at $318,108.00.  You will be eligible for your
next salary increase in 2014.
 
Annual and Long-
Term Bonuses:
For your position, you are eligible to participate in the Global Annual
Incentive Plan (“GAIP”) with target and maximum award percentages for 2013 under
the GAIP of 33% and 60%, respectively, of your base salary, dependent upon
Quaker’s financial results and personal objectives to be determined.
 
You are also eligible to participate in the Long-Term Performance Incentive Plan
(“LTIP”).  Your award for the 2013-2015 performance period includes an even mix
of time-based restricted stock, stock options, and a cash award. Your award is
as follows: 796 shares of restricted stock, 2130 stock options and a target cash
award of $46,419.  The exact cash award will be determined by performance over
the three-year period based on relative total shareholder returns against a
pre-determined peer group.
 
All incentive compensation awards are made at the Company’s discretion, are
subject to change, and require the approval of the Compensation Committee.
 

Relocation:
You are eligible for relocation benefits for a move to the greater Philadelphia
/ Conshohocken area, as noted below.  You will be eligible for household goods
move (packing, moving and unpacking) through Quaker’s third party relocation
company.  In addition, you are eligible for reimbursement for closing costs on
the purchase of a new home (in the greater Philadelphia / Conshohocken area),
$13,500 for miscellaneous expenses or up to three (3) months of temporary
housing with an allowance of up to $4,500.00 per month, as well as up to three
(3) months of household storage of up to $5,000.00 per month.
 
If you desire to return to The Netherlands anytime after a five year period from
the date of this Agreement, every effort will be made to find a mutually
suitable position based in The Netherlands.   In such event, you will be
responsible to pay for any relocation expenses associated with this move.
 
 
 

 
 
Page 7 of 8

--------------------------------------------------------------------------------

 
Financial Planning:
You will be eligible to be reimbursed for up to $3,500.00 per calendar year for
expenses incurred for financial planning and/or tax preparation.
 
Benefits:
Quaker offers a Flexible Benefits Program.  This gives you the opportunity to
choose from a variety of options creating a customized benefits package.  The
following benefits are part of the program.  In each of these areas, you are
offered a range of options so you may choose the ones that make the most sense
for your personal situation.
 
· Medical
· Dental
· Life & AD&D Insurance
· Long-term Disability
· Health Care and Dependent Care Flexible Spending Accounts (FSAs)
 
In addition to these flexible benefits, Quaker also offers the following benefit
plans:
 
Retirement Savings Plan (401K)
 
Vacation / Holidays:
You will be eligible for 30 days vacation per calendar year while you are
working in the U.S. In addition your will be eligible for 11½ paid regional
holidays.

 
 
Page 8 of 8